Opinion filed April 5, 2007 















 








 




Opinion filed April 5, 2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-07-00067-CR 
                                                    __________
 
                            RAMON CALDERON GARCIA, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS,
Appellee
 

 
                                         On
Appeal from the 244th District Court
 
                                                           Ector
  County, Texas
 
                                                 Trial
Court Cause No. C-33,037
 

 
                                                                   O
P I N I O N
The jury convicted Ramon Calderon Garcia of
driving while intoxicated as a subsequent offense, found an enhancement
allegation to be true, and sentenced him to confinement for ten years.  Sentence was imposed in open court on
November 2, 2006.  Appellant filed a
notice of appeal on March 20, 2007, 138 days after the date the sentence was
imposed.  On March 22, 2007, appellant filed
a motion to extend time in which to file his notice of appeal.  A motion for new trial was not filed.




Neither the notice of appeal nor the motion for
extension of time were timely filed.  Tex. R. App. P. 26.2, 26.3.  Absent a timely notice of appeal or
compliance with Rule 26.3, this court lacks jurisdiction to entertain an
appeal.  Slaton v. State, 981
S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519 (Tex.
Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108 (Tex. Crim. App. 1993);
Shute v. State, 744 S.W.2d 96 (Tex. Crim. App. 1988).  Appellant may be able to secure an
out-of-time appeal by filing a postconviction writ pursuant to Tex. Code Crim. Proc. Ann. art. 11.07
(Vernon 2005).
The motion is overruled, and the appeal is dismissed.
 
PER CURIAM
 
April 5, 2007
Do not publish.  See
Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J.,
McCall,
J., and Strange, J.